Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tatyana A. Babakaeva appeals the district court’s order granting summary judgment to Defendants * in this action raising several claims in connection with Defen-. dants’ representation of Plaintiff in a divorce proceeding. We have reviewed the *236record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Babakaeva v. Wilson, No. 4:09-cv-00058-RAJ-FBS (E.D. Va. Sept. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Babakaeva named as Defendants Paul H. Wilson and Wilson & Wilson, P.C. Paul Wilson died after entry of the district court’s final order. His personal representative, Christie M. Wilson, was substituted as a party to this appeal.